ORDER

PER CURIAM.
Terry T. Watson (Defendant) appeals from the judgment upon his convictions for one count of first-degree robbery (Count I), in violation of Section 569.020, RSMo 20001; one count of resisting arrest (Count III), in violation of Section 575.150; and one count of second-degree drug trafficking (Count IV), in violation of Section 195.223.2 Defendant was sentenced to concurrent terms of 18 years’ imprisonment on Count I, four years’ imprisonment on Count III, and 15 years’ imprisonment on Count IV. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this, case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000 unless otherwise indicated.


. Defendant also was charged with one count of armed criminal action (Count II). The jury acquitted Defendant of Count II.